DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection Office Action on 11/15/2021, the Examiner rejected Claims 1-14 on the grounds of 35 USC 103 (Motoki, Ishikawa, Powell, Utari) and 35 USC 112(b).  
The Information Disclosure Statement (IDS) filed on 07/26/2021 was considered by the Examiner.
In view of the amendments to Claim 1, the objections directed to the claims are withdrawn.
In view of the amendments to Claim 1, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed an electronic component comprising: a rectangular board shape ceramic element having a top surface, a bottom surface and two pairs of sides, glass-containing Au layers formed to cover the whole top surface and the whole bottom surface, and an Au-Sn alloy layer formed on at least one of the glass-containing 
In particular, there was no single or combination of analogous prior art that taught the limitations directed to glass-containing Au layers formed to cover the whole top surface and the whole bottom surface, and an Au-Sn alloy layer formed on at least one of the glass-containing Au layers.  Examiner notes that due to dependency to Claim 1, Claims 2-3, 9, and 11 are also allowable.
In regards to Applicant’s Arguments filed on 01/28/2022, Applicant argues that the prior art references, alone or in combination, do not teach the claimed structure, wherein the layers of Motoki have layers attached to the thickness direction as well as partially on the top and bottom surfaces of the entire electronic component (Applicant’s Arguments, Pages 4-6).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  In particular, as argued by Applicant, the layers of Motoki – 13a/b, 14a/b are attached to the side or thickness directions, as well as additionally partially on the top and bottom surfaces of the electronic component.  Examiner notes that Applicant’s amendments to resolve the 112(b) rejections regarding the arrangement of the layers on the surface of the electronic component differentiate the instant invention from that of the prior art, as the claim language sets forth the presence of the layers only on the top and bottom surface.  Therefore, Applicant has met its burden in showing that the instant invention is not prima facie obvious over the prior art as previously set forth.
Furthermore, it is noted that Japanese Patent Application No. JP 2019-566369, in the same patent family as the instant invention, received a Decision to Grant a Patent on 01/07/2020 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784